United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, FALCONFIELD
STATION, Mesa, AZ, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1344
Issued: November 7, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On May 14, 2013 appellant, through counsel, filed a timely appeal from an April 12,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. The Board docketed the appeal as No. 13-1344.
The Board notes that the most recent merit decision issued by an OWCP hearing
representative is a February 15, 2012 decision affirming the denial of her claim for a recurrence
of disability on and after April 7, 2007 due to her accepted employment injuries. In a letter dated
July 30, 2012, appellant’s counsel requested reconsideration of the February 15, 2012 decision
denying her recurrence claim. By letter dated December 17, 2012, ccounsel requested that
OWCP issue a decision on appellant’s reconsideration request. OWCP did not issue a decision
on appellant’s request for reconsideration until April 12, 2013, more than eight months after the
request was made. OWCP’s procedures provide:
“When a reconsideration decision is delayed beyond 90 days, and the delay
jeopardizes the claimant’s right to review of the merits of the case by the Board,
OWCP should conduct a merit review. That is, the basis of the original decision
and any new evidence should be considered and, if there is no basis to change the
original decision, an order denying modification (rather than denying the
application for review) should be prepared. There is no obligation to conduct a

merit review on insufficient evidence if the maximum 180-day time limit for
requesting review by the Board will have expired within the 90-day period
following the OWCP’s receipt of the claimant’s reconsideration request.”1
The Board, having duly considered the matter, finds that OWCP’s delay of more than
eight months in issuing a decision on appellant’s reconsideration request effectively precluded
her from appealing OWCP’s most recent merit decision to the Board.2 Had OWCP acted upon
her request within 90 days, she would have been able to seek review of OWCP’s February 15,
2012 merit decision before the Board.
Accordingly, the case will be remanded to OWCP to issue an appropriate decision on the
merits of the claim in order to preserve appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the April 12, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7(a) (October 2011).

2

See 20 C.F.R. §§ 501.2(c) and 501.3. For final adverse OWCP decision issued on or after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

2

